Citation Nr: 0000124	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  92-21 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for atypical migraine, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	H. Russell Vick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967 
and from February 1971 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that continued a 10 percent 
evaluation for the veteran's service-connected atypical 
migraine headaches.  A March 1992 RO decision increased the 
evaluation for the veteran's atypical migraine to 30 percent, 
effective January 1991, the month the veteran reopened his 
claim.  

In August 1994, the Board issued a decision, inter alia, 
denying an evaluation greater than 30 percent for atypical 
migraine.  By order dated November 1996, the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion, vacating and remanding the portion of the Board's 
decision relating to an increased rating for atypical 
migraine.  A copy of the joint motion and a copy of the Court 
order have been included in the claims file.

The Board remanded the appeal in August 1997.  


FINDINGS OF FACT

1.  The claim of entitlement to an increased evaluation for 
atypical migraine is well grounded and all relevant evidence 
necessary for an equitable disposition of the veteran's claim 
has been obtained by the RO.

2.  The veteran's service-connected atypical migraine 
headaches are manifested by no more than very frequent 
completely prostrating and prolonged attacks that are 
productive of severe economic inadaptability; an exceptional 
or unusual disability picture demonstrating that the 
schedular evaluation is inadequate has not been demonstrated.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased evaluation for 
atypical migraine is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a 50 percent evaluation for atypical 
migraine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The veteran 
has been afforded VA examinations and a personal hearing, and 
treatment records, as well as records from the Social 
Security Administration, have been obtained.  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 7107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
atypical migraine headaches.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

During the course of the veteran's appeal both the competent 
medical evidence and the veteran's hearing testimony reflect 
that he has consistently reported headaches of varying 
frequency.  The report of a March 1990 VA examination 
reflects that the veteran reported one headache every three 
weeks and an April 1990 VA treatment record reflects that he 
reported 2 to 3 headaches per month with each headache of a 
2- to 3-day duration.  An April 1991 private treatment record 
reflects that the veteran reported two headaches per week 
beginning in November 1990.  In July 1991, during a VA 
examination, the veteran again reported two headaches per 
month.  While a February 1992 VA treatment record reflects 
that he reported 2 to 3 per week, a May 1992 VA record 
reflects that he reported 3 to 4 per month.

Private treatment records, dated in 1996, reflect that the 
veteran reported 2 to 3 headaches per week.  In February 
1997, private treatment records reflect that he reported 3 to 
4 headaches per month.  During the veteran's personal hearing 
he indicated that he had 3 to 4 headaches per month with each 
having 2 to 3 days' duration.  The medical evidence reflects 
that the veteran has reported photophobia, see the March 1990 
VA examination report, as well as nausea, vomiting, and 
weakness if he does not lie down in a dark room, see the July 
1991 VA examination report. 

The veteran's service-connected atypical migraine headaches 
have been evaluated as 30 percent disabling under Diagnostic 
Code 8100 of the Rating Schedule.  Diagnostic Code 8100 
provides that a 30 percent evaluation will be assigned for 
migraine headaches resulting in characteristic prostrating 
attacks occurring on an average once a month over the prior 
several months.  A 50 percent evaluation will be assigned for 
migraine headaches with very frequent completely prostrating 
prolonged attacks productive of severe economic 
inadaptability.  

Throughout the course of the appeal the evidence reflects 
that the veteran's headaches have occurred on a frequency of 
greater than once per month.  Further, the evidence indicates 
that while the headaches may be limited, on occasion, to 1 to 
2 hours, they are more frequently described as lasting 2 to 3 
days.  With consideration of the above, as well as the 
veteran's testimony with respect to how the headaches have 
interfered with his employment, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's atypical migraine headaches more nearly approximate 
the criteria for a 50 percent evaluation.  In resolving all 
doubt in the veteran's behalf, a 50 percent evaluation for 
atypical migraine headaches under Diagnostic Code 8100 is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

The RO has considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
atypical migraine headaches under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In the exceptional case where schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability may be awarded.  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards is the 
governing norm in an exceptional case.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(b)(1).  

Initially, the Board observes that the veteran has not 
required frequent hospitalization for his atypical migraine 
headaches.  Further, it is observed that the 50 percent 
evaluation assigned on a schedular basis anticipates that the 
veteran will experience very frequent, completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  The veteran's primary assertion is that his 
headaches have caused marked interference with his 
employment.

In this regard, the veteran has testified that he must wear 
dark glasses to interviews because bright lights bring on 
headaches.  He has also indicated that headaches have caused 
interference with his work.  However, there is no competent 
medical evidence of record that reflects that the veteran is 
unemployable as a result of his atypical migraine headaches, 
nor is there any competent medical evidence which makes a 
finding that the veteran experiences atypical migraine 
headaches which could be described as of a greater degree 
than very frequently occurring and completely prostrating and 
prolonged that are productive of severe economic 
inadaptability.  In this regard, records from the Social 
Security Administration reflect that the veteran has been 
found to be not disabled even when consideration of all of 
his disabilities is made.  A November 1995 private medical 
report made in conjunction with the veteran's Social Security 
claim reflects the examiner's comment that "there isn't any 
medical impairment necessitating limitations of function."  
Further, the veteran was afforded VA examinations in July 
1998 and May 1999.  The examiner who conducted these 
examinations concluded that the veteran's potential for 
employability was good since the veteran was intellectually 
superior to most competitors at his age.  

In light of the above, all of the competent medical evidence 
of record reflects that the veteran is employable and there 
is no competent medical evidence that indicates that the 
veteran's atypical migraine headaches result in marked 
interference with employment of a degree that is greater than 
that anticipated by the 50 percent evaluation assigned under 
Diagnostic Code 8100.  In light of the above analysis, the 
Board concludes that a preponderance of the evidence is 
against the assignment of an extraschedular evaluation that 
would be greater than the 50 percent schedular evaluation 
that has been assigned.  38 C.F.R. § 3.321(b)(1).


ORDER

An increased evaluation of 50 percent for atypical migraine 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

